Name: 1999/367/EC: Commission Decision of 4 June 1999 appointing replacement members of the Energy Consultative Committee (notified under document number C(1999) 1462)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  energy policy;  personnel management and staff remuneration
 Date Published: 1999-06-05

 Avis juridique important|31999D03671999/367/EC: Commission Decision of 4 June 1999 appointing replacement members of the Energy Consultative Committee (notified under document number C(1999) 1462) Official Journal L 142 , 05/06/1999 P. 0045 - 0045COMMISSION DECISIONof 4 June 1999appointing replacement members of the Energy Consultative Committee(notified under document number C(1999) 1462)(1999/367/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision 96/642/EC of 8 November 1996 setting up an Energy Consultative Committee(1),Having regard to Decision 98/134/EC of 3 February 1998 appointing the members of the Energy Consultative Committee set up by Decision 96/642/EC(2),(1) Whereas Mr D. Declercq (IFIEC), Mr J.A. Alvarez Ercilla (Euriscoal), Mr T. Udo (UEAPME), H.W. Knoche (Europia) and Mr E. Mc Carthy (Eurelectric) have resigned and Mr G. Erlandsson (EPSU) has died;(2) Whereas new members should now be appointed to the Committee after consultation of the parties concerned,HAS DECIDED:Article 1Mr D. Williams (IFIEC), Mr F. Santoro (Euriscoal), Mr J. Mayer (UEAPME), Ms V. Callaud (Europia), Mr M. Cabellos Velasco (Eurelectric) and Mr B. Dahlsten (EPSU) are hereby appointed members of the Energy Consultative Committee in place of, respectively, Mr D. Declercq, Mr J.A. Alvarez Ercilla, Mr T. Udo, Mr H.W. Knoche, Mr E. Mc Carthy and Mr G. Erlandsson.Article 2This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 4 June 1999.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ L 292, 15.11.1996, p. 34.(2) OJ L 36, 10.2.1998, p. 14.